



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ossetchkine, 2021 ONCA 698

DATE: 20211012

DOCKET: C67718

Rouleau, Benotto and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Victor Ossetchkine

Appellant

Victor Ossetchkine, acting in person

Jeffrey Wyngaarden,
for the
    respondent

Heard: October 4, 2021 by video conference

On appeal from the conviction entered on September 13,
    2019 and the sentence imposed on October 18, 2019 by Justice J. Speyer of the Superior
    Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted by a jury of four
    counts of assault and two counts of assault with a weapon. The victims were his
    three children and his wife. He was sentenced to 12 months imprisonment less
    credit for pre-sentence custody, 3 years probation, a 10-year firearms
    prohibition, and a DNA order.

[2]

He appeals the conviction and sentence.

[3]

The Crown alleged that, over a period of several
    years, the appellant assaulted each of his children and his wife. He repeatedly
    assaulted his son and oldest daughter with a bamboo stick and a leather belt
    when he was training them for karate. He used these devices to correct them if
    they failed to meet his expectations. They were also made to lie down on their
    stomachs with their hands at their sides while he struck them on the buttocks,
    thighs, and lower back. He made them fight each other and the loser would get
    hit. If there was a tie, they both got hit. The beatings continued until the
    son was 17 years old and the daughter was in university. The youngest daughter
    was physically disciplined from the age of four for innocuous behaviour such as
    not finishing her soup. He would twist her ears until she cried and lifted her
    off the ground by her ears. He assaulted his wife by choking her with both
    hands and shaking her.

[4]

The appellants defence was that it did not
    happen. He testified at trial.

[5]

The appellant submits that the jury verdict is
    wrong and repeats much of the evidence he submitted at trial. We do not give
    effect to these submissions.

[6]

He also asserts ineffective assistance of trial
    counsel. Although the protocol was not followed and we have no evidence from
    trial counsel, we do not need to assess the performance aspect of this claim.
    The appellant has not met the threshold requirement of showing prejudice. That
    is because, even if his assertions are correct, the result of the trial would
    not change. There is no miscarriage of justice here.

[7]

By way of example, the appellant submits that his
    trial counsel did not tell the jury that his wife lied about when her affidavit
    for family law proceedings was prepared in relation to when it  was sworn or
    that it was prepared and sworn in secret; that he could not have exercised
    control over his wife because she was free to go to the grocery store two to
    three times a month; and that his wife lied about not having a cell phone. He
    also says that counsel agreed that the police witnesses would not be called, so
    the jury did not see the video statements showing the wife was not afraid as
    they were not produced.

[8]

These matters would not have affected the jury verdict.
    The issue at trial was credibility. The complainants were extensively
    cross-examined, and the appellant testified at trial. The issues raised by the
    appellant had, at best, marginal relevance.  In fact, most would not have
    assisted him, were irrelevant, or would have worked to his disadvantage. The
    jury was convinced beyond a reasonable doubt that the Crown had proven its case
    with respect to the convictions. In fact, the appellant was acquitted of some
    of the charges against him.

[9]

The sentencing reasons disclose no error in principle, and we do not
    interfere.

[10]

The conviction appeal is dismissed. Leave to appeal the sentence is
    allowed, but the sentence appeal is dismissed.

Paul Rouleau J.A.

M.L. Benotto J.A.

B. Zarnett J.A.


